Citation Nr: 1012607	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Goodman, Allen and Filetti, 
PLLC


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to 
September 1970.  

This matter come before the Board of Veterans' Appeals 
("Board") on appeal from a May 2005 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Cleveland, Ohio, which continued the Veteran's 50 
percent disability evaluation for PTSD, effective April 20, 
2004, and denied his request for an increased rating.  

In December 2005, the Veteran requested the opportunity to 
testify at a personal hearing at the Cleveland RO, and in 
January 2006, was notified that a hearing had been scheduled 
for March 2006; however, he failed to report for that 
hearing.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2009).

The Board has previously considered this appeal.  In a June 
2009 decision, the Board denied the appellant's claim.  The 
Veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
("Court").  In November 2009, while the case was pending 
before the Court, the VA Office of General Counsel and the 
appellant's attorney filed a Joint Motion for Remand ("Joint 
Motion"), requesting that the Court vacate the Board's June 
2009 decision, and that it remand the case for further 
development and readjudication.  In November 2009, the Court 
granted the parties' Joint Motion, vacated the Board's June 
2009 decision, and remanded the case to the Board for 
compliance with directives that were specified in the Joint 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran contends that his service-connected PTSD is 
greater than the current 50 percent disability rating 
contemplates.  The evidence of record reveals that, in the 
report of an April 2006 VA psychiatric evaluation, the VA 
examiner noted that the Veteran's PTSD symptomatology 
appeared to have a minimal to moderate impact on his 
functioning, but found that his functioning was 
significantly impaired by his substance abuse, as well as by 
his symptoms of depression (including suicidal ideation).  
She therefore concluded that none of the Veteran's then-
current symptoms were related to, or a manifestation of his 
service-connected PTSD.  

Following the April 2006 VA examination, the Veteran was 
admitted to VA medical center ("VAMC") treatment facilities 
on several occasions, including an eight-week residential 
treatment program, for symptoms of depression and suicidal 
ideation.  As noted in the Joint Motion, the Court has held 
that where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).  The Court has 
further held that a veteran is entitled to a new VA 
examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In this case, as found by the parties to the Joint Motion, 
the record appears to contain medical evidence suggesting a 
possible worsening of the Veteran's psychiatric symptoms.  
Therefore, the Veteran should be afforded a new VA 
examination to clarify the current severity of his 
disability.  

The Board also finds that an attempt should be made to 
obtain his most up-to-date treatment records.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in its possession, an attempt to obtain 
those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by 
VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

In addition, because the claims folder only contains the 
Veteran's private treatment reports through June 2004, an 
attempt should also be made to obtain up-to-date private 
treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VAMC treatment 
records pertaining to the Veteran's PTSD 
since November 2005, and associate those 
records with the claims folder.  Any 
negative reply should be included in the 
claims folder.

2.  Send the Veteran a release form in 
order to obtain updated private treatment 
records pertaining to his PTSD since June 
2004.  Any negative reply should be 
included in the claims folder.

3.  Schedule the Veteran for an 
appropriate VA mental health evaluation 
with a psychiatrist or psychologist to 
determine the current severity of his 
service-connected PTSD.  The complete 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination, and the examiner must 
note that the claims folder has been 
reviewed.  Any and all necessary 
diagnostic tests should be performed, to 
include a comprehensive mental status 
examination.  The examiner should also 
elicit from the Veteran his history of 
mental health symptomatology and note that 
this history has been considered in 
rendering his or her findings.  A Global 
Assessment of Functioning Score should be 
assigned, and the examiner should explain 
the basis for such score.    The clinician 
should be asked to specifically attempt to 
identify which of the symptoms identified 
during the evaluation are attributable to 
the Veteran's PTSD, and which are 
attributable to a non-service-connected 
disability.  If the examiner is unable to 
make such a termination without resorting 
to speculation, it should be so stated, 
along with a complete basis for such 
determination.  The examiner should also 
discuss how the Veteran's disability 
impacts his social and occupational 
functioning.  Any and all opinions must be 
accompanied by a complete rationale.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed necessary, the issues 
on appeal should be readjudicated.  If any 
benefit sought on appeal is denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case ("SSOC") and afforded the 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


